Citation Nr: 1217457	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-21 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with birth defects.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The claimant reports that his father served in Vietnam from July 1969 to February 1970.  However, the Veteran's dates of active duty, including any service in Vietnam, have not been officially verified by the appropriate service department. 

This matter comes before the Bard of Veterans' Appeals (Board) on appeal from an October 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.  


FINDINGS OF FACT

1.  The Veteran reportedly served in the Republic of Vietnam during the Vietnam War; the dates of the Veteran's service have not been verified by the appropriate service department. 

2.  The Veteran's son, the appellant in this case, was diagnosed with an imperforate anus with a fistula into the bladder.

3.  The above disabilities are not covered birth defects pursuant to 38 U.S.C.A. § 1815. 

4.  There is no competent evidence that the appellant's mother was a Vietnam veteran.


CONCLUSION OF LAW

There is no legal entitlement to benefits for a birth defect claimed to have been the result of in-service herbicide exposure.  38 U.S.C.A. §§ 1805, 1815 (West 2002); 38 C.F.R. §§ 3.814, 3.815 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant seeks benefits pursuant to the provisions of 38 U.S.C.A. § 1815 (West 2002).  He contends that an imperforate anus with a fistula into the bladder resulted from his father's exposure to Agent Orange while serving in Vietnam. 

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with the veteran's exposure to toxic herbicides.  38 U.S.C.A. § 1805(a), 1812, 1815 (West 2002); 38 C.F.R. § 3.814(a), 3.815 (2011). 

Significantly, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects, the claimant must show that the Vietnam veteran who was exposed to herbicides is the mother of the child.  38 U.S.C.A. §§ 1812, 1815 (West 2002); 38 C.F.R. § 3.815 (2011). 

The Board acknowledges that the Veteran's service records have not been associated with the claims folder, and therefore his alleged service in Vietnam and exposure to herbicides may not be presumed.  Nevertheless, further development is not warranted.  The appellant has submitted medical records which indicate he was diagnosed with imperforate anus with a fistula into the bladder.  The Board notes that these disabilities are not covered birth defects pursuant to 38 C.F.R. § 3.815(d)(7)(v).  Therefore, even if the Board assumes that the Veteran did serve in Vietnam, which it does for the limited purpose of this decision, the medical evidence provides facts against this claim, outweighing the lay statements of the Veteran.  The Board has no legal basis to grant this claim.

Additionally, the law provides for the payment of a monetary allowance only to eligible children of female Vietnam veterans who are born with certain birth defects.  The record in this case does not show that the claimant's mother was a veteran who was exposed to herbicides in Vietnam.  Therefore, the Board concludes that there is no provision under which to allow a grant of the benefit sought on appeal.  Accordingly, the claim must be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duty to Assist and Notify

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011). 

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  When VA receives a complete or substantially complete application, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  VA will inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011). 

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the claimant obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).  The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002). 

In connection with the claim herein decided, the claimant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  Also, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 


ORDER

Entitlement to VA compensation under 38 U.S.C.A. § 1815 for a child born with birth defects is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


